Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/22 has been entered.

The communication received on 11/09/22 has been entered.

Response to Arguments/Amendments

In light of applicant arguments and amendments the objections and rejection in regard to claims 17-23 are withdrawn.
	
 The remaining arguments are essentially directed towards the previously cited rejections pertaining to “means plus” function luck of support.  These arguments are addressed below.

Argument I
The instant application has provided sufficient disclosure, describing the structure of the "authentication information matching device" to perform the functions as claimed.  Claim 8 recites that the “authentication information matching device” comprises an input unit and a display unit, which are two separate units of the “authentication information matching device” and which can be two separate components or part of the same component. 

Response I
The authentication information matching device was not the focus of the rejection based on the “means plus” function language.

Argument II
As per the controller for …, applicant argues that “‘[t]he Court has held that ‘a microprocessor can serve as structure for a computer- implemented function only where the claimed function is 'coextensive' with a microprocessor itself.’ See EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622 (Fed. Cir. 2015)… [and that] 
claims 1 and 8 recite the controller configured to control the display unit to display data, match two types of data to each other, and store and provides data. In other words, the controller as claimed receives, processes, and stores some data and thus performs coextensive functions of the controller itself.”

Response II
In the art, the controller does not have any particular meaning but is used as a generic placeholder and neither the specification maps the controller to a microprocessor nor applicant identifies on the record that the controller is to be interpreted as a microprocessor.

Applicant claims a controller offering specific functionalities and various references to the controller in the specification, most notably para 92, 101-104, merely offer general discussion of the functionalities rather than the structure of the controller. 

[0092] Upon receiving a user authentication information matching request signal, the controller 140 may control the display unit 130 to display the user authentication information matching window. Then, upon receiving a user input for matching between user authentication information and a device from the user authentication information matching window, the controller 140 may match the user authentication information to the device based on the user input. The controller 140 may store the resulting matching information and provide user authentication information matched to each of the heterogeneous devices based on the matching information such that the heterogeneous devices perform user authentication.

[0101] When matching the user authentication information to the device, the controller 140 may match the user authentication information to the device according to the type of the device based on the user input.

[0102] In some cases, when matching the user authentication information to the device, the controller 140 may match the user authentication information to the device according to the function of the device based on the user input.

[0103] Upon receiving a user input for an additional matching condition request, the controller 140 may additionally provide an additional matching condition list in the user authentication information matching window.

[0104] In this example, upon receiving a user input for matching between an additional matching condition item included in the additional matching condition list and a device item included in the device list, the controller 140 may additionally match an additional matching condition of the additional matching condition item to a device of the device item based on the user input and store the resulting additional matching information in the storage unit 150 or the external server 300.



Representation of the controller as a geometrical figure labeled 140 in Fig. 3 or 280 in Fig. 4, for example is not much more revealing.

Thus, even with the support of the specification a skilled in the art would still be left wondering what exactly the controller is and, consequently, what is the metes and bounds of the claim.

Argument III
The input unit for inputting the user authentication information and the display unit for displaying a user authentication information matching window, recited in claims 9, 13, is not expressly argued but referred to the controller.  Applicant identify two different input and display unit as elements 120 and 130 in Fig. 3. 

The storage unit for storing the user authentication information input from the input unit and matching information between the user authentication information and a device is also omitted in applicant remarks.

Response III
Similarly to the controller, elements 120 and 130 in Fig. 3 are merely a g geometrical representation and do not offer any explanation to these elements.  

However, upon additional consideration especially para 66, 71 and 89 of the specifications, the examiner concluded that the structure of the claimed units could be recognized by a skilled in the art as a screen type element and as a fingerprint reader.

The examiner was still unable to find the support for the storage unit structure.  

NOTE: a skilled in the art would recognize that memory would necessarily be involved in the storing data and applicant specification has a support for various type of memory.  
Memory has a specific/recognize meaning in the art and language claiming “memory for storing...” (rather than “the storage unit for storing …”) would not invoke the means plus function. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Specifically the disclosure does not provide adequate structure of the claimed means plus function elements (see 35 U.S.C. 112(b) below).   



The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Specifically, claim(s) 1-16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The claims require: 
a controller for
matching user authentication information selected from among the plurality of user authentication information…, 
storing the resulting matching information, and 
providing user authentication information …, and 
a storage unit for 
storing the user authentication information input from the input unit and matching information ... 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Thus, the examiner is unable to interpret the exact scope of claim limitations under and, therefore, the claim(s) is/are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Conclusion

Claims 17-23 overcame the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433